William H. Rehnquist: We'll hear argument next in number oh oh one two six oh, the United States versus Mark James Knights. Mr. Stewart.
Malcolm L. Stewart: Mr. Chief Justice, and may it please the Court. In May nineteen ninety-eight, respondent was convicted of a misdemeanor drug offense in a California court and was placed on three years' probation. One term of his probation required respondent to submit to searches of his person or property, quote, with or without a search warrant, warrant of arrest or reasonable cause by any probation officer or law enforcement officer. The acknowledgement signed by respondent stated I have received a copy, read, and understand the above terms and conditions of probation and agree to abide by same. The Supreme Court of California has long held that such an acknowledgement is a voluntary and enforceable consent to future searches because, under California law, a defendant may not be compelled to accept probation, but may insist instead on serving the term of confinement that is authorized by law. Less than a week after respondent was placed on probation, State police came to suspect that he was involved in an act of vandalism against electric and telecommunications facilities that caused approximately one and a half million dollars in damage. Relying on the search condition, police searched respondent's residence and found evidence implicating him in the crime. Respondent was subsequently indicted in Federal court on charges of conspiracy to commit arson and being a felon in possession of ammunition. [Inaudible]
John Paul Stevens: Now, mister may I ask this question? Th- The actual search was conducted by State officers, as I understand it. [Inaudible]
Malcolm L. Stewart: That's correct. [Inaudible]
John Paul Stevens: Do you think the consent would have applied equally to Federal officers?
Malcolm L. Stewart: It would have. Its by its terms, it said any probation officer or law enforcement officer. I- I'm not aware of any cases in the California system in which the search condition has actually been invoked by a Federal officer, but I think it would apply by its terms to such searches. [Inaudible]
John Paul Stevens: What about a law enforcement officer from Nevada?
Malcolm L. Stewart: I I think that's correct. It's it's unlikely that such a search would occur because presumably one of the terms of probation would be that the the respondent would be required to remain within the State of California, and it's un- unlikely that he would be searched in California by Nevada officers. But I think if if such an un- unlikely scenario unfolded...
John Paul Stevens: Well, it could be on the basis of a preexisting criminal situation. I mean, he might have committed a crime in Nevada two years ago. [Inaudible]
Malcolm L. Stewart: That's correct. It it could have happened. [Inaudible]
John Paul Stevens: But what do you think? Would it apply to a Nevada officer as well, do you think?
Malcolm L. Stewart: I I think it would. The consent would apply by its terms because it refers, without qualification, to any law enforcement officer. [Inaudible]
Antonin Scalia: Well, I assume that don't doesn't that reasonably mean a law enforcement officer who has authority?
Malcolm L. Stewart: I mean, there there might be some independent basis for objecting to the presence of the officer from outside the State, but I I don't think that the consent would fail to extend to...
Antonin Scalia: Well, not I mean, if you have consent, I assume it could be, you know, a law enforcement officer from Afghanistan. [Inaudible]
Malcolm L. Stewart: Well, the th- the Supreme...
Malcolm L. Stewart: Court... D- don't...
Antonin Scalia: you think the consent is reasonably understood to be limited to a law enforcement officer who has authority under the applicable law of the jurisdiction?
Malcolm L. Stewart: I th- I think the Calif- I think that may...
Speaker: be right. An- and it might include a...
Antonin Scalia: not not an Afghan officer.
Malcolm L. Stewart: Well, it might it might include a Nevada officer, and if if under the circumstances Justice Stevens posits, there were actually authority for a Nevada officer to to be on the premises.
David H. Souter: Well, but isn't doesn't your argument have a- a- an even narrower consequence? Because part of your argument, which I I I want to go into, rests upon the fact that if he didn't consent, the State could could commit him, could put him put him in the house of correction.
Malcolm L. Stewart: Well, th- the Supreme Court of California has construed the consent to not to apply to searches that are conducted for purposes of harassment or in an unreasonable...
Speaker: manner t-
David H. Souter: my what about my question? if if there is significance in the fa- in your argument, and I take it there is.
Malcolm L. Stewart: No.
Speaker: probation.
David H. Souter: monitoring by California.
Malcolm L. Stewart: Well, it it wouldn't it would it would extend beyond monitoring by California, because one of the terms of probation is that the individual avoid violations of any criminal law.
Speaker: violated the law...
David H. Souter: I understand that, but it's California that monitors California probationers, isn't it? It's not F- it's not Federal probation officers and it's not Nevada probation officers.
Malcolm L. Stewart: It certainly California has the primary interest in ensuring that California probationers comply with the terms of their probation, but but it would be a violation of the California probation for respondent or another probationer to violate Federal law.
David H. Souter: Oh, I I I realize that, but I'm just saying e- y- i- well, let me let me put the question to you f- blithely.
Malcolm L. Stewart: We- we're not making that argument all the way because there would be some possible...
David H. Souter: Because if you made that argument all the way there would be no significance in the in the agreement, would there?
Malcolm L. Stewart: T- to to to take an example...
Speaker: of it...
Speaker: No...
David H. Souter: were your argument, there would you we would need an agreement.
Antonin Scalia: Right.
Malcolm L. Stewart: I I think...
Speaker: that's right.
David H. Souter: that's not your argument.
Malcolm L. Stewart: An- and to take an...
Speaker: [Inaudible]
David H. Souter: is the significance of the power of California to commit him?
Malcolm L. Stewart: I think the significance is that this is that the defining characteristic of probationers is that they have recently been convicted of criminal offenses, and the premise of the institution of probation, as the Court said in Griffin, is that a probationer is more likely than the average citizen to violate the law.
Speaker: criminal offenses.
David H. Souter: boil down then to saying that the significance of the conviction is simply that it presents the occasion for this agreement and that it's the agreement that is really what is significant here?
Malcolm L. Stewart: I mean, it pre-
Speaker: Everything...
David H. Souter: stands or falls on the fact that there's an agreement.
Malcolm L. Stewart: Well, ev- everything stands or falls on the fact that there is a conviction.
David H. Souter: Well, if there were no conviction, there would be no occasion for the agreement.
Malcolm L. Stewart: Well we would say that even if there had been no agreement that is, even if it were the case under California law, as it is under Federal law, that an individual who has no legal right to that an individual has no legal right to refuse probation, even if probation were a sentence that were imposed upon the defendant without his consent we we would still argue that the search condition is a reasonable...
Speaker: term of probation.
David H. Souter: that case, you would be saying that because California had power to deal with him at that point, it had power, in effect, to limit his Fourth Amendment rights.
Malcolm L. Stewart: Let me give an example of...
David H. Souter: No, but isn't isn't that what you're saying?
Malcolm L. Stewart: That is almost what I'm saying, but let let me...
Speaker: give an ex-
David H. Souter: there's no I mean, there's no general rule across the board that I know of that because someone has been convicted, the State, in effect, can can can limit bill of rights entitlements as a general rule.
Malcolm L. Stewart: L- let me give an example of why...
Speaker: it's I I think...
Malcolm L. Stewart: that's right, and let me give an give an example of why we're not going quite all the way and and why we think you're correct.
Speaker: insignificant.
David H. Souter: It's the specific relationship between the State and the prisoner at that time that governs, in effect, what the State can do to to limit rights.
Speaker: That's correct. So, our...
David H. Souter: rule would apply in the State e- as as probationary supervisor vis-a-vis probationer.
Malcolm L. Stewart: Th- that that is correct.
Speaker: point...
David H. Souter: follow from that then that the State's right to limit is itself limited by the State's interest in supervising probation, as distinct from the State's interest as a general enforcer of the criminal law?
Malcolm L. Stewart: I think it's correct that the State has an interest.
Speaker: that the...
Malcolm L. Stewart: State fears, when a probationer is released into the c- community, is that he may commit Federal crimes as in addition to State crimes, it may reasonably choose to subject him, in effect, to increased monitoring by Federal officials by saying that he will have no right to demand the judicial warrant even as to searches by by those officials.
Speaker: conditions...
David H. Souter: does that mean then, at this point in the argument, that you're relying on the State's power as as the as the State vis-a-vis a convict for your position rather than the convict's agreement for your position?
Malcolm L. Stewart: W- we we are relying on both.
Speaker: saying that...
David H. Souter: does it I mean, if if your last argument is sound, what does the agreement add?
Malcolm L. Stewart: I mean, the agreement provides an additional check, an additional means of assurance that the conditions of probation are not unduly onerous.
Ruth Bader Ginsburg: Isn't the isn't the agreement, if you're going to talk about it in realistic terms, simply notice? This is not something that the prisoner can negotiate.
Speaker: Well, w- we would disa-
Sandra Day O'Connor: the prisoner have the power to say, no, I don't want probation? Usually that extends much longer than a jail term.
Speaker: on these...
Sandra Day O'Connor: conditions.
Malcolm L. Stewart: It it happens rarely but it does happen.
Speaker: options, b-
Ruth Bader Ginsburg: the person for whom there is no jail term? And I think you conceded there is a category where probation is the only punishment.
Malcolm L. Stewart: No.
Speaker: insisted upon...
Ruth Bader Ginsburg: you're you're a- you're asking for a rule across the board.
Malcolm L. Stewart: I- it's you're you're correct.
Speaker: point...
Sandra Day O'Connor: this a case where the defendant had to be placed on probation? Was there not a jail term that could have been imposed here?
Malcolm L. Stewart: There there was a jail term.
Speaker: bargaining...
John Paul Stevens: excuse me.
Malcolm L. Stewart: Yes.
John Paul Stevens: Yeah.
Malcolm L. Stewart: I- I'm sorry.
Speaker: gover- i- i- if the i- if the -- No, if the ju-
Sandra Day O'Connor: could be placed on probation without a willingness to be placed on probation? Is there no choice given to the...
Speaker: person...
Sandra Day O'Connor: convicted?
Malcolm L. Stewart: No.
Speaker: The...
Stephen G. Breyer: the relevance of this is escapes me slightly because I I wonder what mean, I you may have plenty of power to impose the condition you want.
Malcolm L. Stewart: Yes.
Stephen G. Breyer: Okay.
Malcolm L. Stewart: Yes.
Stephen G. Breyer: Then what's his choice in respect to search?
Malcolm L. Stewart: Well, his choice I mean, h- he th- th- the likelihood is that as a practical matter, he will have more privacy when on probation than than when he is in than if he were in prison.
Stephen G. Breyer: To say he consents to search without his consent is like saying I consent to being a human being.
Malcolm L. Stewart: No.
Stephen G. Breyer: I grant you he concedes he can choose whether to be in prison or out of prison.
Speaker: He can't...
Stephen G. Breyer: choose whether to be searched or not be...
Speaker: searched.
Malcolm L. Stewart: That's correct.
Ruth Bader Ginsburg: If he's in prison, can the police then go to his premises? Suppose he he had been put in jail and not let out because they suspected that he had done something much more serious.
Malcolm L. Stewart: No.
Speaker: applied.
Ruth Bader Ginsburg: in jail, that's the way he would have of protecting his house against entry without a warrant.
Malcolm L. Stewart: I I mean and, you know, to look at it that way, you could say that probation is disadvantageous because, as Justice O'Connor pointed out, it may extend for a longer period of time.
Speaker: choice but...
John Paul Stevens: I ask you this question? I really want to u- understand the Government's position.
Malcolm L. Stewart: No, it would not.
Speaker: we...
Malcolm L. Stewart: we would still take the position that such a term was reasonable, but it would be a pure special needs case.
Speaker: to us.
Anthony M. Kennedy: we follow your suggested line of decision and say that this was a consented to search, can we write the opinion without citing Griffin?
Malcolm L. Stewart: I th- I assume that you would cite Griffin, but I don't think that there is anything in our position that is inconsistent with Griffin.
Speaker: [Inaudible]
Anthony M. Kennedy: We don't n- need Griffin under your view.
Malcolm L. Stewart: U- That's correct.
Speaker: criminal law.
William H. Rehnquist: was not a consent...
Speaker: case.
Malcolm L. Stewart: correct.
Speaker: objective. But w-
Anthony M. Kennedy: that the consent h- has to be for a search that is substantially related to the pur- purposes of the probation IE, the hypothetical probation for three years but you give up your F- F- Fourth Amendment rights for life?
Malcolm L. Stewart: hm m- I think yeah, I think we would say that for the for the consent to be v- valid, the individual's waiver of rights needs to bear some relit- reasonable relationship to the fact that he's on probation.
Speaker: Is that an unconstitutional conditions analysis?
Malcolm L. Stewart: I I think that's correct, that...
Anthony M. Kennedy: I...
Malcolm L. Stewart: that the th- the Court has said that ordinarily even when the Government has discretion to grant or withhold a benefit entirely, it may not grant it on a relinquishment of constitutional rights that bears no reasonable relationship to the program at issue.
Antonin Scalia: Once you say that, I don't see what is to be gained by drawing the the big distinction that you attempt to draw between consent and nonconsent.
Malcolm L. Stewart: Right.
Antonin Scalia: So, somehow the the the i- it it can't be a punishment.
Malcolm L. Stewart: th- Well I think the consent...
Speaker: Consent...
Antonin Scalia: or no consent, if it's if it's connected up in that way, why isn't it valid?
Malcolm L. Stewart: I mean, we we have we have said I mean, I I've said today that we would be here defending the condition even if it were imposed on a defendant who had no option to refuse probation.
Speaker: unduly onerous...
John Paul Stevens: rights he can give up are related to the purpose of of a of the enforcement.
Malcolm L. Stewart: No.
John Paul Stevens: Well,
Speaker: you...
John Paul Stevens: get you get information out of people sometimes by applying the screw.
Malcolm L. Stewart: I I don't I don't think the the legitimacy of using those particular methods to attempt to solve as yet unanticipated crimes would vary depending on whether the individual is a probationer or not.
Speaker: E-
Antonin Scalia: consent to torture? Can you consent to the elimination of your Miranda rights? Wouldn't it wouldn't it suffice for your case to say that the State can take away any of the constitutional rights related to the the probationary nature of the of of of the punishment? Any of those rights u- that a person can waive?
Malcolm L. Stewart: I I think that's probably at least, i- if not exactly,
Speaker: the line we would draw.
Antonin Scalia: waive your rights to torture so they'll torture...
Speaker: me...
John Paul Stevens: you can certainly waive your right to Miranda, then you could waive your right to say questioning for u- th- three days in a in a cell.
Malcolm L. Stewart: Well, you can you can waive the rights that are explained to you in the the Miranda co- colloquy.
Speaker: better than this.
John Paul Stevens: another question? To what extent is the waiver of Fourth Amendment rights total in your view? Could he, for example oh see could you say he's waived his right to every six hour of body cavity searches,
Speaker: for example,
John Paul Stevens: something very extreme and intrusive searching...
Malcolm L. Stewart: I mean, he he he doesn't under California law.
Speaker: conduct-
John Paul Stevens: statute is constitutionally compelled?
Malcolm L. Stewart: I mean, there there may be r- rare situations in which an individual's consent b- blanket consent to searches could be enforced with...
Speaker: and then the...
John Paul Stevens: can waive his right to be free from unreasonable searches, but not from very unreasonable searches.
Malcolm L. Stewart: A- I I mean, certainly the the type of cer- there there would have to be some justification for performing the search based on the fact that h- he was a probationer, but a-
Speaker: again I...
Anthony M. Kennedy: I'll I'll look at the u- the the laws.
Malcolm L. Stewart: I mean, I think for f- if it were f- for a third offense, I th- I think yes.
Speaker: onerous.
Ruth Bader Ginsburg: back does the consent or the notice apply? Suppose the the law enforcement officer is investigating a crime that occurred before the defendant was apprehended on the the charge for which his sentence is probation.
Malcolm L. Stewart: I th- think the consent would apply, by its terms, to that situation, and it would be constitutional.
Ruth Bader Ginsburg: And then you couldn't have the purpose, well, we want to see that from the day he's put on probation, he's not living a life of crime.
Malcolm L. Stewart: I I agree that the link between the search that you describe and u- the the monitoring of compliance with the conditions of probation would be more tenuous.
Speaker: time.
William H. Rehnquist: Stewart.
Hilary A. Fox: Mr. Chief Justice, and may it please the Court: to Respondent's argument has two major points.
Speaker: under...
William H. Rehnquist: does it does it say? Does it use the term consent?
Hilary A. Fox: No, Your Honor, I don't believe it does.
William H. Rehnquist: is is it somewhere in in the record?
Hilary A. Fox: Yes.
William H. Rehnquist: Thank you.
Speaker: I don't e-
Antonin Scalia: I don't even thinks that he agrees to them.
Hilary A. Fox: Exactly, agrees to abide by same, meaning the...
Speaker: conditions.
William H. Rehnquist: that's certainly an agreement.
Hilary A. Fox: It does say agree, Your Honor,
Speaker: absolutely.
William H. Rehnquist: I'm not saying it just says that.
Hilary A. Fox: Well, Your Honor, I'm I'm not sure that's an accurate way to characterize it, in that with this probation order, we don't know when or where Mr. Knights signed it.
Speaker: Well, does it make a difference?
Hilary A. Fox: Well, I think, Your Honor, it does in terms of was this an order of the court it's called a probation order that was imposed on him.
William H. Rehnquist: But but he a- he a- he he has signed his name saying he agrees to abide by it.
Hilary A. Fox: Th- that's correct, Your Honor.
William H. Rehnquist: in fact, the lawful a- the authority was not lawful.
Hilary A. Fox: Exactly.
Speaker: Well, in Bumpers,
Anthony M. Kennedy: the th- premise for lawful authority was established without reference to the argument at hand.
Hilary A. Fox: That's correct, Your Honor.
Speaker: In fact, it's my second point. Well, I I...
Hilary A. Fox: think it does e- if you of course, you then accept the second point which is was this blanket search authority constitutional.
Speaker: searches in that it can I'm sorry...
Anthony M. Kennedy: special needs case and you might argue that this is has that if we have a special needs dichotomy, we have to expand somewhat the holding of of Griffin.
Hilary A. Fox: Yes, Your Honor.
Stephen G. Breyer: We wouldn't have to we wouldn't have to accept that, would we?
Hilary A. Fox: Well, I believe, Your Honor, under Griffin the Court would look...
Speaker: to...
Stephen G. Breyer: can't we say that's totally wrong or say that th- this has nothing to do with this case? What about y- what about leaving that out?
Hilary A. Fox: You could, Your Honor.
Speaker: No, no. Th- that's...
Stephen G. Breyer: the meaning.
Hilary A. Fox: No, it doesn't.
Stephen G. Breyer: Okay.
Hilary A. Fox: In in this case...
Stephen G. Breyer: And suppose I say you're right about consent.
Hilary A. Fox: Well, Your Honor, the the Hon- Your Honor's argument suggests somewhat the greater versus the lesser...
Speaker: No, it doesn't.
Stephen G. Breyer: Nothing to do with greater versus lesser.
Hilary A. Fox: Because, Your Honor, the rationale for the limitation of prisoners' Fourth Amendment rights and they would apply also to individuals at halfway houses is not that we take away rights as a punishment.
Speaker: needs of prison administration.
Stephen G. Breyer: i- if I were to tell you in my experience, which is somewhat in this area I've had experience that one of the purposes of punishment is incapacitation, and you're saying that we couldn't have a punishment that would be designed to do that by searching by searching people's cells randomly to be sure that they're not committing crimes in in a prison in order to make sure I mean, I- I though- I had thought I'm not positive, but I had thought that that was an important purpose.
Hilary A. Fox: Yes, it is a purpose of punishment, Your Honor.
Speaker: by the Fourth Amendment.
Antonin Scalia: not sure the Government has even argued what Justice Breyer is suggesting, namely that I assu- it follows from what he's suggesting that you could have you could sentence somebody to nothing but the incapacitation of forfeiting their Fourth Amendment rights.
Stephen G. Breyer: That actually isn't my...
Speaker: question...
Stephen G. Breyer: And my question is designed to show you to suggest that there is a purpose in searches that is related to a basic aim of punishment.
Speaker: Certainly, Your Honor.
Stephen G. Breyer: my point is to suggest to you to ask answer me as to why that same purpose doesn't apply when, in fact, the person is on probation.
Hilary A. Fox: Your Honor, my answer would be that any sentence imposed must be imposed within constitutional limitations, and in this case, I think Griffin is an essential case because Griffin helps us see what are the constitutional limitations on probationers' Fourth Amendment rights.
Speaker: law enforcement.
David H. Souter: in effect, yes, Justice Breyer, you the the Government could have a a pr- a regime of probation in which they subject you to random searches, but what the Government cannot do is have a regime of probation in which you are subjected to nonrandom searches, searches conducted not in supervision of probationers, but searches conducted in the investigation of specific crimes, and in the latter case, the the Government ought to follow normal Fourth Amendment standards? Is that, in effect, your answer?
Hilary A. Fox: Well, no, not quite, Your Honor, because I don't believe that the Court should or or would dispense with the reasonable suspicion requirement in this situation.
Speaker: very few cases...
David H. Souter: random searches with reasonable suspicion.
Hilary A. Fox: I I believe that's...
Speaker: that's correct. I- I kn-
Stephen G. Breyer: tha- that's exactly...
Speaker: where I am. But...
Stephen G. Breyer: then if that's so, how do you distinguish this particular case?
Speaker: Yeah.
David H. Souter: Why wasn't there reasonable...
Speaker: suspicion?
David H. Souter: Yeah.
Hilary A. Fox: okay well you may have gotten ahead of me.
Speaker: supervision. And...
Anthony M. Kennedy: part of my problem with your argument.
Hilary A. Fox: For this reason, Your Honor.
Sandra Day O'Connor: Well, Griffin upheld a...
Speaker: search...
Sandra Day O'Connor: by a probation officer.
Hilary A. Fox: Your Honor, three reasons.
Speaker: is...
Sandra Day O'Connor: and this very case, this person was found to have all kinds of indications of having been planning and perhaps having committed a number of very serious offenses while on probation.
Hilary A. Fox: Your Honor, now I remember two of the reasons.
Ruth Bader Ginsburg: Are you suggesting then we draw a line betwee- depending upon how serious the offense is? If you don't commit a serious offense, but if you howe- however, at some probation you could attach this condition and other probation you couldn't?
Hilary A. Fox: Your Honor, this condition I no.
Speaker: determinative of the means...
William H. Rehnquist: one would never know.
Hilary A. Fox: No, absolutely not, Your Honor.
Speaker: search budget...
Sandra Day O'Connor: who had not been convicted of crimes and who had not been placed on probation.
Speaker: This person is in a different status.
Hilary A. Fox: Yes, and it's only because he's a probationer that he can be searched without a warrant at all.
William H. Rehnquist: But s- but I take it then a judge's finding wouldn't be conclusive necessarily.
Hilary A. Fox: No, I I think what the judge would would do in addition to making...
Speaker: findings, is to impose a narrowly tailored search condition...
William H. Rehnquist: talking to you about a situation where the judge says, you know, perhaps not consistently with the system, but he says, in this particular case, this person is subject to search on reasonable suspicion.
Hilary A. Fox: Well, yes, Your Honor, though I I don't mean to suggest, in fact, that a condition that simply required reasonable suspicion and and did not ensure that it was going to be probationary searches, would be constitutional because the exception that we're talking with here, to the Fourth Amendment, is a special needs exception.
Antonin Scalia: Griffin relied on that but did but did not say that there's that that's the only condition.
Speaker: Wisconsin...
Antonin Scalia: Supreme Court had had adopted a a different principle, and we said we we begin the opinion, we think the W- Wisconsin Supreme Court correctly concluded this warrantless search could not violate the Fourth Amendment.
Speaker: Well, two answers to that, Your Honor.
Antonin Scalia: I don't think Griffin...
Speaker: precludes us from f-
Hilary A. Fox: it doesn't.
Speaker: So, the issue is...
Stephen G. Breyer: what's bothering me from a policy perspective is there are a whole range of punishments called intermediate punishments, which perhaps should be encouraged, and they include things like boot camp not boot camps, but halfway houses, home confinement, night and weekend confinement, and probation.
Hilary A. Fox: Well, Your Honor, as we point out in our brief, the the intermediate sanction programs, which have been implemented, I hope effectively, across this country by different States that are cited by amicus mm several of the amici not a single program relies on random searches by police.
Speaker: system in any State.
Ruth Bader Ginsburg: in addition to California, that had as a condition of probation that y- you your premises can be searched to determine whether you are continuing it whether you are engaged in crime.
Hilary A. Fox: Your Honor, apart from California, I'm aware only of Virginia as having approved a blanket search condition such as this with no limitations for individualized suspicion and no limitation to the probation officer.
Speaker: Many...
Hilary A. Fox: States permit probation officers, as part of their duties, to conduct...
Speaker: home searches...
Ruth Bader Ginsburg: in- individual suspicion there was reasonable suspicion in this case.
Hilary A. Fox: Because it's disproportionate.
Speaker: Mr. Knights' home and they didn't...
Anthony M. Kennedy: represents to us that the State of California says that this cannot be used for harassment.
Speaker: They do say that, Your Honor, although there's not a single...
Hilary A. Fox: Yes.
Speaker: certainly a broad range of...
Sandra Day O'Connor: there was reasonable...
Speaker: suspicion here.
Hilary A. Fox: I understand that in...
Speaker: our case.
Sandra Day O'Connor: have the extreme here.
Hilary A. Fox: Well, Your Honor, looking again at the facts of our particular case, that officer, Detective Hancock, had over twelve hours during which he prepared to do this search.
Speaker: and in fact, he...
William H. Rehnquist: good argument against searching someone who's not on probation, but it doesn't deal with your case to say they could have gotten a warrant and it wasn't...
Speaker: exigent circum-
Hilary A. Fox: I guess what I was thinking is it shows that that expanding the Griffin probation search condition, special needs doctrine, is not necessary to enable Detective Hancock to search because he could've searched a different way.
Speaker: and endowing police with...
William H. Rehnquist: beyond Griffin, I mean, Gr- Griffin described the Wisconsin system at some length, but the- I I don't think, as Justice Scalia suggested, that we s- implied that every single facet of the Wisconsin sit- system was necessary to its constitutionality.
Hilary A. Fox: Certainly not, Your Honor, and I and I have not sought to represent that.
Ruth Bader Ginsburg: Griffin means Wisconsin can do what Wisconsin was doing.
Speaker: means. And it's very hard to take a...
Ruth Bader Ginsburg: case that the defendant loses where there's a Fourth Amendment claim that he loses and say, aha, but in the next case, he'll win because the court confined itself to the situation before it.
Hilary A. Fox: I- That's that's correct, Your Honor.
Speaker: therefore constitutional...
Antonin Scalia: not interested in in in contemplating the creation of any new constitutional law.
John Paul Stevens: May I ask you one question that I've been pondering about during the argument and don't know what the answer is? Do you think it would be unconstitutional for a State legislature to decide that we don't want to put drug offenders in prison anymore, but we do want to impose on them, ina- in haec verba, condition nine of the probation order here and that it pass a statute and say all drug offenders who are convicted of possession of illegal drugs shall have to submit to that provision?
Hilary A. Fox: Your Honor, I think it's a close question.
John Paul Stevens: Correct.
Hilary A. Fox: Now, that's clearly const- I think, constitutional if they were conducted by the probation department.
Speaker: So...
John Paul Stevens: that's less intrusive than going to jail.
Hilary A. Fox: Yeah, it's well, again, I would never use less intrusive than jail as a standard of assessing the constitutionality of a probation condition because certainly a condition that the defendant pay money to the opposing party or the di- district attorney would be less onerous than jail, but doesn't answer whether it's constitutional.
Speaker: s-
John Paul Stevens: does in a way because what the the net result of a criminal conviction is a loss of liberty, and the question is which liberties can you be deprived of and so forth.
Hilary A. Fox: All right.
Speaker: And,  well, true.
John Paul Stevens: by going to jail, but you can't lose this lesser liberty.
Hilary A. Fox: It it might.
Antonin Scalia: I don't see why it's magic that that a probation officer has to do it.
Hilary A. Fox: Your Honor...
Antonin Scalia: What about a State that doesn't have probation officers? You mean States have to have probation officers? Suppose suppose they just say we don't feel any need for special probation officers.
Hilary A. Fox: Well, this I think is the important distinction between probasion [: probation] and police, and it's a two-part answer.
Speaker: You said something...
Ruth Bader Ginsburg: in your brief about the unconstitutional conditions doctrine rarely applies in Fourth Amendment cases.
Hilary A. Fox: That's my understanding, yes, Your Honor.
Ruth Bader Ginsburg: And why do you think that's so?
Hilary A. Fox: I think the special needs balancing is the unconstitutional d- doctrines unconstitutional conditions doctrine in the Fourth Amendment situation.
Speaker: Thank you, Ms. Fox.
William H. Rehnquist: Mr. Stewart, you have two minutes remaining.
Malcolm L. Stewart: The state of California has represented in its amicus brief that the State has a little over sixty-seven thousand police officers and a little over seen thousand probation officers within the State.
Speaker: Or even you don't suspect.
Malcolm L. Stewart: Or e- or even if you don't suspect.
Antonin Scalia: But, I mean, that then that's the problem.
Malcolm L. Stewart: o- w- I- e- I think it's it's probably more likely that a probation officer would conduct a truly suspicionless search, a search with no individualized suspicion whatever, than that a police officer would do so.
William H. Rehnquist: Thank you, Mr. Stewart the case is submitted.
The Marshal: The honorable court is now adjourned until tomorrow at ten o'clock.